Markey, Chief Judge.
The Government appeals from the judgment of the Court of International Trade, Texas Instruments, Inc. v. United States, 1 CIT 236, Slip Op. 81-38 (April 17, 1981), holding that assembled solid state electronic watches and modules therefor are classifiable *137as electrical articles and parts thereof not specially provided for under item 688.45, Tariff Schedules of the United States (TSUS).
After careful consideration of appellant’s arguments, we are in full agreement with the decision of the Court of International Trade, and, accordingly, the judgment is affirmed.